Title: To Thomas Jefferson from Nathaniel Cutting, 28 December 1791
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Cape François, Isle of St. Domingo, 28th. Decer. 1791.

Since I did myself the honor to write you from hence under date 4th. current, affaires have remain’d in pretty much the same state throughout the northern district of this Colony; I mean with respect to the ravages of the Insurgents. The southern and western Districts have been obliged to take copious draughts from the cup of bitterness.  Should I attempt to recite the melancholly accounts which have presented themselves from day to day during my residence here, you might probably find the detail uninteresting and it would certainly be prolix. Permit me to acquaint you simply, that since the terrible conflagration at Port-au-Prince on the 21st. ultimo. M. Coutard, the Gouverner of the Western District, and M. Jumecourt, the second in command, have taken up their quarters with the People of Colour at their Camp in the Parish of Croix-des-Bouquets. Those two Gentlemen were of high military rank under the ancient Government, and have several hundred white adherents now with them. The mulattoes, it is said, look up to M. Coutard as to their God, and all their manœuvres are directed by him.—If he has the power of controlling the opperations of that vindictive race, its excesses should be carried to his accompt;—and whatever plausible pretexts he might place on the debit side, the ballance would appear infinitely against him. The people of colour assembled at Croix-des-Bouquets lately sent a Deputation to the Colonial Assembly and to the Comissaries Civils to state their demands;—they not only insist on the exact observance of the Concordat and subsequent Treaty of Peace, enter’d into sometime since in the western District, but also that all the Guardes nationaux soldées of the Colonie and the two Regiments of Artois and Normandy shall be immediately sent to France.—And that every white man, be his occupation what it may, who is not in possession of a plantation or other effective property in the Colony to the amount of £50,000, shall depart the Colony forthwith. You may naturally suppose that such extravagant demands will never be complied with.—Those mal-contents have not committed such general and indiscriminate ravages in the South and west as the Insurgents have done on this side the Island; but they have been guilty of much more bloodshed.—They have disarmed the whites in almost every Parish from St. Marc southward, Port-au-Prince excepted. They have afterwards in the most cruel manner murder’d in cool blood great numbers of those whom they had thus render’d defenceless. Their savage barbarity has spared neither age nor sex. I heard a letter read yesterday which states that at Leogane they have basely murder’d sixty Persons, who were in the Hospital. Other accounts of their treatment of Matrons, Virgins and Infants, would make a Nero blush. Is it possible that the French Aristocrates can be the stimulators and abettors of all the horrid proceedings which have deluged this Colony in blood and brought it to the brink of ruin, in the illusory hope of thereby effecting a Counter Revolution in France? Many circumstances go far to prove  the affirmative; but for the honor of Human nature and of a polished nation I would fain persuade myself that these infernal transactions are only the ebullitions of uncultivated spirits which have made a sudden transition from the extreme of ignorance and despotic restraint, to certain mistaken ideas of the Rights of Man and that unbridled licentiousness consequent thereto.
While new Clouds appear to be enveloping the other parts of the Colony, and threaten a fresh inundation of misery, the aspect of the political hemisphere in this quarter appears more serene than for months past. The Chiefs of the Brigands here have taken advantage of the general amnesty recently proclaimed by Les Commissaries Civils from France, to make overtures to the Colonial Assembly for causing their deluded followers to surrender their arms and return to their duty, and for liberating the whites whom they now hold as Prisoners. It was on the 8th. current that two Deputies from the Insurgents presented themselves at the Bar of the assembly with the proclamation in their hands and a well-written Letter from John François. No other answer was given than for those Emissaries to retire to their Camp and return at the end of eight days to receive the determination of the assembly respecting the propositions contained in the Letter. Accordingly on the 16th. the same Emissaries returned, when the President of the Assembly addrest them in a firm tone to the following effect;—” That it was inconsistent with the dignity of the Colonial assembly to treat with revolted Slaves—that whenever they returned to their duty, all the indulgence should be shewn them which could be expected from the known clemency of their Proprietors and consistent with the nature of their case; but the makers and Guardians of the Laws could not think of holding any intercourse with those who were actually in arms contrary to all principles of law and order.” He then order’d them instantly to retire. The next day a new deputation from the Brigands arrived with a very submissive address, proposing as a proof of their sincere desire of returning to their duty, that they would immediately release all the whites whom they hold as Prisoners;—they solicited a conference with Les Commissaries Civils in order to engage their intercession with Government. This application was so favorably received that on Thursday the 22d. current Messieurs Les Commissaries Civils, attended by a strong escort of Patriotic Cavalry gave John François a Rendezvous at the Habitation call’d St. Michel, near Petit Ance on the side of the Bay opposite to this City. That Chief threw himself on his knees before the Commissaries and begg’d that he might be admitted to take advantage of the general Amnesty. He  likewise supplicated that the same privilige might be extended to his Wife who for some time past has been confined in the Prison of this City. He promised that he would cause his Partizans to send in the whites who were held as Prisoners, as soon as they could possibly be convey’d from the different places where they were confined, and that he would likewise cause all his followers to surrender their arms as expeditiously as possible and return to their duty upon the plantations to which they respectively belonged.—Several white Prisoners have since been sent in, but I do not learn that any arms have yet been surrender’d. The assembly remain firm in their resolution not to hold any correspondence with the Brigands, except on the base of unconditional submission. On the 18th. current The Frigate La Fine, arrived here in 33 days from Brest, with a Detachment of the Regiment of Provence on board, and brought the animating intelligence that great preparations were making in France to dispatch a very respectable force in order to reestablish this valuable Colony. Yesterday M. de Blanchelande communicated to the President positive intelligence which he has received—though the Public do not know by what route—that 18,000 Troops have actually sail’d from France destined for this Colony. Their arrival here is ardently wished and momentarily expected. The Brigands have always had accurate intelligence of everything that passes in this City;—Nay, they must have had some secret friends and abettors in the Legislative or Administrative assemblies here, since it has been proved that they have been speedily acquainted with what has past even in a secret Committee.—Thus, as they cannot entertain a doubt of the formidable preparations that are making against them, their Chiefs are apparently convinced that they cannot extricate themselves or their deluded followers from that Labarinth of misery into which their Crimes have driven them. He who arrogated to himself the Title of King now humbly supplicates the clemency of those against whom he has been the principal instrument of committing every species of outrage which the most deprav’d imagination could suggest. How far it may be politic to accord grace to him and his principal adherents I will not pretend to say; if to obtain a mitigation of deserved punishment they should be induced to discover the prime instigators and abettors of the Revolt wherein this same John François has acted so conspicuous a part, it might open such a field of recrimination as would give room for unquiet spirits to martial all the forces of ingenious malice in battle array, so that by artful skirmishing they could for a long time prevent the return of that concord and reciprocal confidence which alone can  restore the Colony to its former flourishing state. On this consideration it may be best that the names of the original Conspirators should still remain conceal’d and to draw the veil of oblivion over all crimes and misdemeanors that have been the offspring of their nefarious machinations. The alternative of total extirpation or unconditional submission which is all that is now left for the Insurgents, seems to be a guarantee for the continuance of that tranquility which begins to dawn in the northern district. This is, however, a very critical moment. Those who “are so far advanced in crimes that it is more difficult to return than to proceed,” doubtless wish to put the finishing stroke to the work of destruction before the arrival of the expected Force from France shall blast their malignant hopes forever.
Many are firmly persuaded that there are Emissaries from the Mal-contents now concealed in this City who are determined, if possible, to display the same scene here which was lately exhibited at Port-au-Prince.—For several days past reports have been circulated that a collection of combustibles was discover’d in one place, private conversation respecting the plan for burning the City was overheard in another, and suspected persons were arrested in a third. I suppose it has been observed by the principal guardians of the public safety that the Citizens are too apt to relax in their vigilance where they do not apprehend immediate danger; therefore, whether a report like the above is founded on fact, or merely fabricated, it is good policy to give an alarm now and then to make people more alert in their duty.—More evil is still to be apprehended from the inveterate enmity that exists between certain individuals among the whites themselves and from that unparrallelled degree of insubordination which pervades every department of Government, than from anything that Slaves or the intermediate class can opperate. Through the unhappy division of the whites, the people of colour are absolute masters in all the Country adjacent to Port-au-Prince and have long had the power of perpetrating infinite mischief with impunity. They have uniformly declared that if the ships in the Road fired on them they would instantly set fire to the neighbouring habitations. To prevent this impending destruction M. Grimouard, Captain of the Borée Seventy four and Commandant on that station, had very prudently temporized in the expectation that such force would speedily arrive as would give one party or the other a decided preponderance.—Recent advices from that quarter state that on the 17th. current The inferior officers and Crews of the Borée and a Frigate which lay before Port-au-Prince, commenced a Cannonade  upon a Post occupied by the Mulattoes, not only against the advice, but contrary to the express commands of the Commandant and other Commission’d officers. The Mulattoes immediately proceeded to put their previous threats in execution, and the superb Habitations which were situated on the Plain of Port-au-Prince now present to the enquiring eye but so many heaps of Ruins!—When the latest accounts came away, on the 18th., the flames were perceived as far as the sight could reach toward Leogane. A Rumour prevail’d here yesterday that the Equipage of the Borée have massacred M. Grimouard their Captain.—I hope this intelligence is premature, for I cannot find anyone who knows how it came. All intercourse by Land between this and Port-au-Prince having been long cut off, we are dependent upon the variable elements for our communications; and at this season the winds are generally unfavorable to a Vessel coming from thence to this Port; this accounts for our not having received later advices from that quarter than the foregoing.
It is exceedingly unfortunate for this Colony that ever since the commencement of the Revolution all confidence between the Legislative and Executive Bodies has been annihilated. There is almost as much coolness subsisting between the present Colonial Assembly and M. de Blanchelande, as there formerly was between the assembly of St. Marc and M. de Penier.—As is asserted respecting the natural, so in the political System it is apparently true that there are bodies possest of certain repulsive qualities which cause them mutually to recede from each other, to the great detriment of that order and harmony which is so essential to general felicity. Some do not scruple to assert that so many discordant particles have enter’d into the composition of the present Legislative Body of this Colony as must accellerate its dissolution. Some there are who pretend to such a superior degree of sagacity that they can percieve in the intrigues of certain members of the Colonial Assembly the detestable source of all the evils which have afflicted this Colony. Others pretend that as the fourteen Parishes of the Western District lately recall’d all their Deputies, the present assembly, where they continue to sit, is not legally constituted. Not to enter into the merits of this question, one thing is evident even to a superficial observer like myself—that is, the Assembly does not act as if it had great confidence in its own abilities. Its debates are generally desultory, diffuse and indecisive. Mere words more than the essence of things seem to occupy its attention.—The discussion of the question whether the assembly should style itself “Generale” or “Coloniale,” lately occupied it four  days, notwithstanding the same important subject had been much agitated by the same body at Leogane last Summer.
From observations similar to the foregoing, many judicious men are of opinion that the Inhabitants of this Colony are not capable of Legislating for themselves, but that it is necessary some superior independent power should decide all their political controversies. The friends of Peace and good order apparently place their ultimate hopes for the re-establishment of the Colony, upon the firmness and unanimity of the Civil Commissaries and of the Forces momentarily expected here. If they act in concert for the general good without leaning to one Party or the other, or listening to the sinister suggestions of such who would sacrifice the Public welfare to their private interest or revenge, tranquility may speedily be restored and the wealth and happiness of this unique Colony may, like the Phœenix, be resuscitated from its own ashes with increasing brilliance.—I have the honor to be with the greatest respect, Sir, Your most obedt. & very huml. Servt.,

Nat. Cutting

